Upon an indictment for murder in the first degree by cutting and stabbing, the conviction was for murder in the second degree. On writ of error the contentions are that thecorpus delicti and the identity of the deceased were not sufficiently proven, and that the evidence does not justify a verdict for a greater offense than manslaughter.
The corpus delicti was clearly shown by evidence and circumstances as to the fatal stabbing, and of the death of the person so stabbed. The identity of the person so cut as being the one who died from such wound is sufficiently established. There is ample evidence to support a conviction of murder in the second degree and no harmful or reversible errors are made to appear.
Affirmed.
WHITFIELD, C. J., and BROWN and DAVIS, J. J., concur.
ELLIS, P. J., and TERRELL and BUFORD, J. J., concur in the opinion and judgment.